Name: 2006/258/EC: Commission Decision of 6 March 2006 repealing Decision 2002/683/EC accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of colour television receivers originating, inter alia , in the PeopleÃ¢ s Republic of China
 Type: Decision
 Subject Matter: communications;  Asia and Oceania;  electronics and electrical engineering;  competition
 Date Published: 2007-05-08; 2006-03-31

 31.3.2006 EN Official Journal of the European Union L 93/63 COMMISSION DECISION of 6 March 2006 repealing Decision 2002/683/EC accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of colour television receivers originating, inter alia, in the Peoples Republic of China (2006/258/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 8 thereof, After consulting the Advisory Committee, Whereas: A. PREVIOUS PROCEDURE (1) In August 2002, by Regulation (EC) No 1531/2002 (2), the Council imposed a definitive anti-dumping duty on imports of colour television receivers (the product concerned) originating, inter alia, in the Peoples Republic of China (the PRC). (2) In parallel, the Commission, by Decision 2002/683/EC (3), accepted a joint undertaking (the undertaking) by Haier Electrical Appliances Corp., Ltd, Hisense Import & Export Co., Ltd, Konka Group Co., Ltd, Sichuan Changhong Electric Co., Ltd, Skyworth Multimedia International (Shenzen) Co., Ltd, TCL King Electrical Appliances (Hui Zhou) Co., Ltd and Xiamen Overseas Chinese Electronic Co., Ltd (the Companies), in conjunction with the China Chamber of Commerce for Import and Export of Machinery and Electronics Products (CCCME). (3) As a result, imports into the Community of the product concerned of PRC origin, produced by the Companies, and of a type covered by the undertaking (the product covered by the undertaking), were exempted from the definitive anti-dumping duties. B. BREACHES OF THE UNDERTAKING 1. Obligations of companies with undertakings (4) The undertaking offered by the Companies obliges them to, inter alia, export the product covered by the undertaking to the first independent customer in the Community at or above certain minimum import price levels (MIPs) and to respect certain quantitative ceilings laid down in the undertaking. These price levels and ceilings eliminate the injurious effects of dumping. (5) For the purposes of ensuring compliance with the undertaking, CCCME and the Companies also agreed to provide all information considered necessary by the Commission and to allow on-spot verification visits at their premises in order to permit verifications of the accuracy and veracity of data submitted in the said quarterly reports. (6) As noted in recital 239 of Regulation (EC) No 1531/2002, the undertaking specifically provides that a breach by any of the Companies or the CCCME shall be considered as a breach of the undertaking by all signatories. Failure to cooperate with the European Commission in monitoring the undertaking is considered as a breach of the undertaking. (7) In this regard, the Commission requested to carry out on-spot verification visits at the premises of CCCME and of the two companies with the largest reported volume of sales of the product concerned, namely Xiamen Overseas Chinese Electronic Co., Ltd and Konka Group Co., Ltd. The Commission sent pre-verification letters to CCCME, Xiamen Overseas Chinese Electronic Co., Ltd and Konka Group Co., Ltd with an indication of the dates for the on-spot verification. 2. Results of the verification request (8) The CCCME and Xiamen Overseas Chinese Electronic Co., Ltd confirmed the acceptance of the verification visit requested by the Commission. However, Konka Group Co., Ltd refused to accept a verification visit. (9) The company was requested to clarify whether this was its final position and was reminded that according to Clause 5.6 of the undertaking, the Companies undertook to cooperate in providing all information considered necessary by the European Commission for the purpose of ensuring compliance with the joint undertaking and to allow officials of the European Commission to verify all information and data furnished. This included the possibility of these officials performing on-spot investigations at the premises of the Companies and/or the CCCME, even at short notice. (10) By letter, the company Konka Group Co., Ltd, confirmed that they had no interest to cooperate and this position taken by the company was furthermore confirmed by the CCCME. (11) Accordingly, the CCCME and the Companies were informed of the essential facts and considerations on the basis of which it was intended to withdraw the Commissions acceptance of the undertaking, due to the breach of the undertaking by Konka Group Co., Ltd, and to impose the definitive anti-dumping duty in its place. A period was granted within which representations could be made both in writing and orally. No comments were received. C. REPEAL OF DECISION 2002/683/EC (12) In the light of the above, it is considered that acceptance of the undertaking offered by the Companies in conjunction with the CCCME, should be withdrawn. Decision 2002/683/EC accepting an undertaking should be repealed. (13) In parallel to this Decision, the Council, by Regulation (EC) No 511/2006 (4) has amended Regulation (EC) No 1531/2002 so as to impose a definitive anti-dumping duty on imports exported to the Community by the companies concerned of colour television receivers, HAS DECIDED AS FOLLOWS: Article 1 Decision 2002/683/EC is hereby repealed. Article 2 This Decision shall take effect on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 6 March 2006. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2117/2005 (OJ L 340, 23.12.2005, p. 17). (2) OJ L 231, 29.8.2002, p. 1. (3) OJ L 231, 29.8.2002, p. 42. (4) See page 26 of this Official Journal.